This is an appeal by an employer and its insurance carrier from an award of death benefits in favor of the widow of Frank Kuchta, deceased employee. The employer was engaged in the real estate business and the decedent was employed as an apartment house superintendent by the employer. The Workmen’s Compensation Board found that on January 29, 1943, while Kuchta was engaged in the regular course of his employment it was necessary for him to perform unusual work and exercise unusual effort and exertion in shoveling snow from the sidewalk in front of the apartment house and also from a balcony on the first floor. The board also found that while engaged in the regular course of his employment he suffered severe pains in his chest, and strain, and that the injuries sustained by him resulted in his death, and that such injuries arose out of and in the course of his employment. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See 270 App. Div. 782.]